Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0020121 (“Paulotto” or “P”) in view of US 9,806,422 (“Garcia” or “G”).
Regarding claim 1, P teaches a device (that of fig 9), comprising: a conductive layer (92) including a surface (the top surface); a first antenna (90A)  disposed over the surface of the conductive layer (as shown) and configured for operating in a first frequency (0092); and a second antenna (90C) disposed over the first antenna (as shown) and configured for operating in a second frequency different from the first frequency (0092).
Nevertheless, P fails to teach that the device is a semiconductor device package.
However, G teaches including antennas as part of a semiconductor device package (abstract, fig 1).
Thus, it would have been obvious to integrate the antenna device of P as part of a semiconductor device package. 
The motivation would have been to provide an integrated antenna device package that can be easily installed or replaced in a large communication system.
Regarding claim 2, P teaches that the first frequency is less than the second frequency (0092).
Regarding claim 3, P fails to teach that the first antenna includes an array of antenna elements.
However, antenna arrays were old and well known, and it would have been obvious to provide that P’s antenna were an array. The motivation would have been to provide for beam steering.
Regarding claim 4, P fails to teach that the second antenna includes an array of antenna elements.
However, antenna arrays were old and well known, and it would have been obvious to provide that P’s antenna were an array. The motivation would have been to provide for beam steering.
Regarding claim 5, P teaches a dielectric layer (122-4) disposed over the surface of the conductive layer and configured to separate the first antenna from the second antenna (0088-0089).
Regarding claim 6, P teaches that the conductive layer includes a grounding layer (92 is a ground plane, as stated in 0089).
Regarding claim 9, P teaches a first conductive path (124C) configured to pass through the first antenna and to be electrically connected with the second antenna (as shown).
Regarding claim 10, P teaches that the first conductive path is configured to pass through the conductive layer (as shown).
Regarding claim 11, P teaches that the first conductive path is physically disconnected with the first antenna (as shown).
Regarding claim 12, P teaches a second conductive path configured to pass through the first antenna and to be electrically connected with the second antenna (0093).
Regarding claim 13, P teaches that the second conductive path is physically disconnected with the first antenna (0093).
Regarding claim 14, P teaches that the second conductive path is configured to pass through the conductive layer (0093).
Regarding claim 15, P teaches a device (that of fig 9) comprising: a first antenna (90A); a second antenna (90C) disposed over the first antenna (as shown); and a first conductive path (124C) configured to pass through the first antenna and to be electrically connected to the second antenna (as shown), wherein the first antenna overlaps the second antenna (as shown); and wherein the first conductive path is physically disconnected with the first antenna (as shown).
Nevertheless, P fails to teach that the device is a semiconductor device package.
However, G teaches including antennas as part of a semiconductor device package (abstract, fig 1).
Thus, it would have been obvious to integrate the antenna device of P as part of a semiconductor device package. 
The motivation would have been to provide an integrated antenna device package that can be easily installed or replaced in a large communication system.
Regarding claim 16, P teaches a conductive layer (92), wherein the first antenna is disposed between the conductive layer and the second antenna (as shown), and wherein the first conductive path is configured to pass through the conductive layer (as shown).
Regarding claim 17, P teaches a second conductive path configured to pass through the first antenna and to be electrically connected with the second antenna, wherein the first conductive path is physically disconnected with the second conductive path (0093).
Regarding claim 18, P teaches a second conductive path configured to pass through the first antenna and to be electrically connected with the second antenna (0093).
Regarding claim 19, P teaches that the second conductive path is physically disconnected with the first antenna (0093).
Regarding claim 20, P teaches a conductive layer, wherein the first antenna is disposed between the conductive layer and the second antenna (as shown), and wherein the second conductive path is configured to pass through the conductive layer (0093). 




Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845